Thayer, J.,
dissenting: Because I disagree with the majority’s analysis in this case, I respectfully dissent. Two arguments underlie this appeal. Plaintiff first argues that although the settlement involved a conveyance of land, the very nature of the negotiations, as settlement proceedings, takes the conveyance out of the Statute of Frauds. I disagree.
This court has previously held that settlements of pending litigation which involve land conveyances may be excepted from the Statute of Frauds where those settlements are made under the direct supervision of the court. Perley v. Bailey, 89 N.H. 359, 360, 199 A. 570, 571 (1938). “The entry of a decree or judgment upon a parol stipulation made by the parties or their counsel in open court has long been usually a matter of course.” And “such a stipulation as we have here, made under the supervision of the court or of the court’s representative, derives effect from the control of the court rather than the stipulation itself.” Id. In the present case, however, the court has exercised no control over the settlement negotiations. The agreement was not made in court and, although the agreement was meant to result in a settlement of pending litigation, there are no court-approved stipulations, nor is there a court order incorporating the provisions of the settlement agreement.
Plaintiff next argues that defendant seeks to use RSA 506:1 as a technical defense, for the sole purpose, in effect, of making possible his own unconscionable demand for an additional fifteen thousand dollars from the plaintiff. Plaintiff further argues that the Statute of Frauds may not be used to perpetrate fraud.
While I agree with the plaintiff that the Statute of Frauds may not be used to perpetrate a fraud, and that defendant Murray’s actions in increasing the settlement amount or refusing to sign the purchase and sale agreement are suggestive of bad faith, we do not, upon the record before us, have facts sufficient to establish fraudulent behavior on the part of Murray. This court has previously held that mere refusal to sign a purchase and sale agreement does not, by itself, constitute fraud. Weale v. Massachusetts Gen. Housing Corp., 117 N.H. 428, 431, 374 A.2d 925, 928 (1977); Clark v. Lovelace, 102 N.H. 97, 99, 151 A.2d 224, 225 (1959).
RSA 506:1 provides that “[n]o action shall be maintained upon a contract for the sale of land unless the agreement upon which it is brought, or some memorandum thereof, is in writing and signed by the party to be charged, or by some person authorized by him in writing.” This court has consistently recognized the necessity for strict compliance with RSA 506:1 in transactions for *568the sale of land. The statute requires written authority for an agent to sign an agreement to convey real property. Ashuelot Paper Co. v. Ryll, 109 N.H. 573, 574-75, 259 A.2d 657, 659 (1969); Rafferty v. Lougee, 63 N.H. 54 (1884).
However, we also have recognized that exceptions to the rigid application of RSA 506:1 exist where, by requiring strict compliance, we would frustrate the very purpose of the statute. Weale, supra at 431-32, 374 A.2d at 928; Clark supra; White v. Poole, 74 N.H. 71, 65 A. 255 (1906); see also Karns v. Olney, 80 Cal. 90, 22 P. 57 (1889); 37 C.J.S. Statute of Frauds § 247. In White, this court held that an oral agreement to convey real estate was definite enough to sustain a decree for specific performance, where the plaintiff had partially performed on the contract in reliance upon defendant’s oral promise. White, supra at 73, 65 A. at 257. Partial performance or injurious reliance constitute equitable considerations upon which the requirements of the Statute of Frauds may be waived in some cases. J. Calamari & J. Perillo, Contracts, Equitable Estoppel § 19-47 (3d ed. 1987).
The present case is distinguishable from White in that the plaintiff has not partially performed to his own detriment. Indeed, the plaintiff has not withdrawn his lawsuit and thus may return to court to seek a determination of his original claims. Since neither fraud nor partial performance exists under the facts of this case, we should not set aside the requirements of the Statute of Frauds.
Although defendant’s counsel has admitted at the trial court hearing, as well as in his pleadings and in his oral argument, that he had actual authority to settle for his client, no written authorization exists. Absent such a writing or equitable considerations which would take the place of such a writing, we should adhere to the weight of authority before us. To hold otherwise amounts to a virtual repeal of the statute itself. See Weale, 117 N.H. at 433, 373 A.2d at 929.
Unable to base their opinion on the traditional exceptions to the writing requirement of the statute, the majority have embraced a new theory for an exception based on the relationships that exist between the attorney, his client and the court. They begin their analysis by setting forth cases which hold that an attorney and his client have a special relationship, which permits the attorney to bind his client when acting within the scope of his employment. While this general statement of the law is correct, the cases are of little consequence on the issue before us, since none of the cited cases involves a statutorily mandated condition that must exist before the attorney may bind his client. See Burtman v. Butman, *56994 N.H. 412, 54 A.2d 367 (1947). RSA 506:1 clearly requires the person signing the agreement to be authorized to do so in writing by the party to be charged.
The majority cites one case in support of their holding that an oral agreement for the conveyance of land may be enforced, Perley v. Bailey, 89 N.H. 359, 199 A. 570. However, as stated earlier, the enforcement of the agreement in Perley was based on the fact that the oral stipulation was reached in court and incorporated in the master’s report. As part of a court order, the agreement was outside the Statute of Frauds. In the present case, the agreement was not made in court, nor was it incorporated into a court decree.
In their quest to find some justification for their disregard of the plain meaning of RSA 506:1, and the exceptions previously approved by the court, the majority draw upon Justice Oliver Wendell Holmes to establish the proposition that the relationship between lawyers and their clients is one “of the unity of person ....” As such, they reason that the statutory requirement of written authorization when representing another in a transaction involving the sale of land is inapplicable when the lawyer is negotiating a settlement of litigation in progress. The majority view of such “unity” is that the lawyer is not representing the client. As the majority opinion states it, the lawyer is not an agent for his client because the lawyer is one with the client and has a unique relationship to the court. The inconsistency presented by this unity theory is that a lawyer, because of his relationship to the court, can bind the client without conforming to the Statute of Frauds, while the client, if he appeared pro se, would not be bound to an agreement unless he conformed with the statute.
Aware that this new exception to the statute has the potential of forcing clients to convey property based on agreements reached by their lawyers, my brothers comprising the majority state that clients may have recourse by suing their lawyers. This, I point out to them, is the same type of litigation that is eliminated when the party authorizing another to act for him does so in writing. The majority opinion will result in attorneys having to require written authorization from their clients in matters involving the sale of land, if for no other reason than self-protection.
Souter, J., joins in the dissent.